

EXHBIT 10.1
DATED  11th October     2007












PETTIFER ESTATES LIMITED  (1)


and


BIO-ANALYTICAL SYSTEMS LIMITED  (2)


and


BIOANALYTICAL SYSTEMS INC  (3) 







--------------------------------------------------------------------------------


AGREEMENT FOR LEASE
of


Office B Building 500
Abbey Park, Stoneleigh, Warwickshire
 

--------------------------------------------------------------------------------

 

 






Lodders Solicitors LLP
Stratford upon Avon

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 11th October 2007 and is made BETWEEN:


(1)
PETTIFER ESTATES LIMITED (Company Number 03834274) whose registered office is at
50 Stratford Road Shipston-on-Stour Warwickshire CV36 4BA (“the Landlord”) and



(2)
BIO-ANALYTICAL SYSTEMS LIMITED (Company Number 03581072) whose registered office
is at Building 28, Stoneleigh Deer Park, Kenilworth, CV8 2LQ (“the Tenant”)



(3)
BIOANALYTICAL SYSTEMS INC of Purdue Research Park, 2701 Kent Avenue West
Lafayette IN47906 USA (“the Guarantor”)



NOW IT IS HEREBY AGREED as follows:


1
Interpretation



1.1
In this Agreement unless the context otherwise requires:




 
(a)
Words importing any gender include every gender




 
(b)
Words importing the singular number only shall include the plural number and
vice versa




 
(c)
Words importing persons include firms companies and corporations and vice versa




 
(d)
Any reference to any statute (whether or not specifically named) shall include
any statutory modification or re-enactment of it for the time being in force and
any order instrument plan regulation permission and direction made or issued
under it or under any statute replaced by it or deriving validity from it




 
(e)
References to clauses schedules and annexures are references to the relevant
clause in or schedule or annexure to this Agreement




 
(f)
Where any obligation is undertaken by two or more persons jointly those persons
shall be jointly and severally liable in respect of that obligation


 
1

--------------------------------------------------------------------------------

 


 
(g)
Any obligation on the Landlord the Tenant or the Guarantor not to do or omit to
do anything shall be deemed to include an obligation not to knowingly allow that
thing to be done or omitted to be done by any person under its control




 
(h)
The headings to the clauses and schedules shall not affect the interpretation



1.2
In this Agreement (including the schedules) unless the context otherwise
requires the following expressions shall have the following meanings (and the
definitions in Schedule 1 Part 1 paragraph 1 shall also apply):



“Appointments” means the appointments of the Professional Team to be entered
into in the form of the appointments attached at schedule 5 subject to such
amendments as may be reasonably required by the members of the Professional Team
with the Tenant’s approval (not to be unreasonably withheld or delayed)


“Architect” means Robothams Architecture of The Old Library 12 Church Street
Warwick CV34 4AB or such other reputable firm or person as may from time to time
be appointed in connection with the Landlord’s Works and approved by the Tenant
(such approval not to be unreasonably withheld or delayed)


“Building” means the building to be constructed as part of the Building Works
and known as Building 500, Abbey Park, Stoneleigh, Warwickshire (to include the
Premises (as defined in the draft Lease) having a target Net Internal Area of
6,655 square feet and with 24 car parking spaces)


“Building Contract” means the contract or contracts to be entered into by the
Landlord with the Building Contractor for the Landlord’s Works which shall be in
the form of the JCT Standard Form of Building Contract with Contractors Design
1998 Edition (as amended by JCT amendments 1: 1999, 2:2000 3:2001 4: 2002 and
5:2003 and with such further amendments as the Landlord shall reasonably require
and as shall be approved by the Tenant (such approval not to be unreasonably
withheld or delayed) and which shall provide for a defects liability period of
12 months


“Building Contractor” means such reputable building contractor as the Landlord
may from time to time appoint in connection with the Landlord’s Works and notify
to the Tenant in writing and as approved by the Tenant such approval not to be
unreasonably withheld or delayed

 
2

--------------------------------------------------------------------------------

 



“Building Works” means the construction of the Building as part of the
Development as described in the Plans and Specifications


“Completion Date” means the latest of:
 

  (i)
the date 20 Working Days after the Practical Completion Date; and

 

  (ii)
the date 10 Working Days after delivery to the Tenant’s Solicitors of an
engrossed Lease

 
“CDM Regulations” means The Construction (Design and Management) Regulations
1994 and any related codes of practice together with any requirements issued
from time to time by the Health and Safety Executive


“Consents” means all consents licences permissions and approvals whether of a
public or private nature which are relevant in the context of the Development.


“Development” means the construction of the Building


“Employer’s Agent” means P.C.M LIMITED (company number 03264983) whose
registered office is at 50 Stratford Road Shipston on Stour CV36 4BA or such
other reputable firm or person as the Landlord may from time to time appoint in
connection with the Landlord’s Works and approved by the Tenant (such approval
not to be unreasonably withheld or delayed)


“Estimated Practical Completion Date” means 17th March 2008 as extended (if at
all) under clause 7


“Expert” means an independent chartered surveyor agreed upon between the parties
or in the absence of agreement appointed on the application of either party by
the President for the time being of the Royal Institution of Chartered Surveyors
or his duly appointed deputy such person being an independent suitably qualified
professional person (including but not limited to a solicitor a surveyor or
planning counsel) having regard to the subject matter of the dispute with at
least ten years post qualification experience in commercial property mattes
similar to the subject matter of the dispute.


“Gross External Area” means the gross external area in square feet measured in
accordance with the Code of Measuring Practice published by the Royal
Institution of Chartered Surveyors (Fifth Edition)

 
3

--------------------------------------------------------------------------------

 


“Group Company” means a group company of the Tenant as defined in Section 42 of
the Landlord and Tenant Act 1954.


“Landlord’s Fit-Out Works” means the works of fitting out performed on behalf of
the Tenant by the Landlord as designed by the Tenant and specified in Schedule 7
“Landlord’s Works” means the Building Works (subject to clause 9) any Tenant’s
Variations and the Landlord’s Fit-Out Works


“Lease” means the Lease of the Premises to be granted by the Landlord and
accepted by the Tenant which shall be in the form of the draft attached at
schedule 2 subject to any alterations made pursuant to this Agreement


“Licence for Alterations” means the licence for alterations to be entered into
between the parties in relation to the Tenants Works and which shall be in the
form of the draft attached at schedule 3


“Longstop Date” means 16th March 2009 (as referred to in clause 5.4)


“Management Company” means Abbey (Deer) Park Management Limited (company number
5394746)


“Minor Defects” means any non-structural defects in the Landlord’s Works or
unfinished works which do not materially interfere with the Tenant’s beneficial
use and occupation of the Premises and which (in either case) would normally
appear on a contractor’s snagging list


“Necessary Consents” means the Planning Permission all relevant planning
permissions and all other building regulation approvals consents licences
permissions and approvals whether of a public or a private nature which shall be
necessary for the carrying out and completion of the Landlord’s Works or the
Tenant’s Works as the case may be


“Net Internal Area” means the net internal area in square feet measured in
accordance with the Code of Measuring Practice published by the Royal
Institution of Chartered Surveyors (Fifth Edition)


“Outstanding Works” means any landscaping planting and seeding works comprised
in the Landlord’s Works which it would not be appropriate or prudent to carry
out until the next planting season following the Practical Completion Date

 
4

--------------------------------------------------------------------------------

 
 
“Planning Agreement” means the planning agreement dated 24 September 2002
referred to at clause 2.1.47 of the draft lease


“Planning Permission” means reserved matters consent reference W04/1229


“Plans and Specifications” means the plans and specifications annexed to this
Agreement at schedule 6


“Practical Completion Date” means the date certified by the Employer’s Agent as
such in the Statement of Practical Completion relating to the Landlord’s Works


“Premises” has the meaning attributed to it by the Lease


“Professional Team” means the Architect and the Structural Engineer


“Property” means land and buildings known as North and South Deer Parks
Stoneleigh Warwickshire registered at the Land Registry with title number
WK351452


“Rent Commencement Date” means the date 6 months after the Practical Completion
Date


“Stipulated Rate” means the rate per annum of three percent above the base rate
from time to time of Barclays Bank plc (or where such base rate is not quoted
such other rate as would in the reasonable opinion of the Landlord be the
nearest equivalent thereto if such base rate were quoted


“Statement of Practical Completion” means the Statement of Practical Completion
issued by the Employer’s Agent in accordance with clause 9 and relating to the
Landlord’s Works


“Structural Engineer” means Cox Turner Morse Limited (company number 02158827)
whose registered office is at Waterlinks House Richard Street Aston Birmingham
B& 4AA or such other reputable firm of structural engineers as may from time to
time be appointed in relation to the Landlord’s Works and approved by the Tenant
(such approval not to be unreasonably withheld or delayed)

 
5

--------------------------------------------------------------------------------

 
 
“Tenant’s Delays” means such period of time as may be reasonable in respect of
any delay in the carrying out of the Landlord’s Works arising from or incidental
to any Tenant’s Variations requested by the Tenant pursuant to clause 7 whether
or not such Tenant’s Variations are actually carried out or any defects in the
design of the Landlord’s Fit-Out Works which result in them not being capable of
being readily incorporated into the Landlord’s Works in a timely manner or any
failure by the Tenant to promptly provide further information design input or
approvals in relation to the Landlord’s Fit-Out Works where requested pursuant
to clause 12


"Tenant's Representative" means Bryan Green of Bioanalytical Limited and Mike
Sutton of CB Richard Ellis, Cornwall Court, Cornwall Street, Birmingham, B3 2DT
or such other person as the Tenant may from time to time appoint to act as its
representative in relation to this Agreement


“Tenant’s Variations” means such works as the Landlord may be obliged to carry
out in addition to or omit from the Landlord’s Works at the cost of the Tenant
under clause 7


“Tenant’s Works” means that part of the Tenant’s fitting out works at the
Premises so described in the specification annexed at schedule 8


“VAT” means value added tax chargeable pursuant to the Value Added Tax Act 1994
or any tax of a similar nature that may be substituted for it or levied in
addition to it


“Warranties” means the warranties by the Building Contractor and the
Professional Team to be entered into in favour of the Tenant pursuant to clause
4 in the form of the warranties attached at schedule 4 subject to such
amendments as may be reasonably requested by members of the Professional Team
and approved by the Tenant (such approval not to be unreasonably withheld or
delayed)


“Working Day” means any day except Saturday Sunday and bank or other public
holidays in England

 
6

--------------------------------------------------------------------------------

 
 
2
The Tenant’s Representative

 
2.1
The Tenant may appoint the Tenant's Representative to carry out such of the
functions of the Tenant under this Agreement as the Tenant in its absolute
discretion may determine and which are to be notified by the Tenant to the
Landlord from time to time

 
2.2
The Landlord shall be entitled to treat all communications, directions,
representations of the Tenant's Representative as communications directions and
representations of the Tenant, and the Landlord shall direct all communications
to the Tenant through the Tenant's Representative other than under clause 18 or
where specifically directed otherwise in writing by the Tenant



3
Landlord’s Building Obligation



3.1
The Landlord shall as soon as reasonably practicable after the date hereof and
at its own expense diligently carry out or procure the carrying out of the
Landlord’s Works and shall complete them in a good and workmanlike manner in
accordance with good building practice and using all reasonable skill, care and
attention and using only new suitable good quality materials and in accordance
with:




 
(a)
all Necessary Consents;




 
(b)
all statutes from time to time in force which affect the Landlord’s Works;




 
(c)
the terms of this Agreement;




 
(d)
all relevant British Standards and Codes of Practice from time to time in force
unless otherwise agreed or unless otherwise provided in the Plans and
Specifications;




 
(e)
the Plans and Specifications.

 
3.2
In relation to the Landlord’s Works the Landlord shall:

 

 
(a)
at its own cost obtain as soon as requisite all Necessary Consents and shall
give all notices required to be given by statute or otherwise




 
(b)
not use or specify and shall procure that there are not used or specified any
products or materials not conforming to all relevant British Standards and Codes
of Practice now in force or which at the time of use are widely known to
builders or consultants of the relevant discipline within Britain to be
deleterious to health and safety or to the durability of buildings and/or other
structures in the particular circumstances in which they are used (in any such
case unless otherwise agreed or unless otherwise provided in the Plans and
Specifications) and in the event the Landlord becomes aware that any
non-conforming products or materials or goods have been or are being used or
specified for use or are proposed to be used in the Landlord's Works the
Landlord shall immediately notify the Tenant and shall take such steps as are
necessary to prevent further use or specification of such products or materials

 
 
7

--------------------------------------------------------------------------------

 


3.3
The Landlord shall enter into the Building Contract and (insofar as it shall not
have done so before then) each of the Appointments as soon as reasonably
practicable after the date hereof and shall use all reasonable endeavours to
procure that during the carrying out of the Landlord's Works that the Contractor
and the Professional Team are continuously appointed and given prompt and
adequate instructions in accordance with the terms of the Building Contract or
Appointments (as the case may be)



3.4
The Landlord shall at its expense provide or procure the provision to the Tenant
of certified copies of the Building Contract and each Appointment promptly
following such being entered into and in any event on or before the Completion
Date



3.5
The Landlord will take all reasonable steps to ensure the due performance and
observance of the duties and obligations on the part of the Building Contractor
under the Building Contract



3.6
Insofar as failure to do so would materially affect the rights of the Tenant
under the Warranties, the Landlord will comply with its obligations to the
Building Contractor and the Professional Team respectively under the Building
Contract and the Appointments



3.7
The Landlord shall not make any alteration in the terms of the Building Contract
or the Appointments or agree to any release of the Contractor or any member of
the Professional Team which would in either case adversely affect rights of the
Tenant under the Warranties Provided that this clause 3.7 shall not prevent the
Landlord from determining the employment of the Building Contractor or the
appointment of any member of the Professional Team where the Landlord is
otherwise entitled to do so



3.8
No approval or inspection or testing by or on behalf of the Tenant shall in any
way relieve the Landlord or the Building Contractor or the members of the
Professional Team (or any one or more of them) from their respective obligations
in respect of the design supervision and execution of the construction of the
Landlord’s Works


 
8

--------------------------------------------------------------------------------

 
 

3.9  Provided that the Tenant shall have first paid to the Landlord an agreed
sum being a maximum of £278,452.00 the Landlord will procure that the Landlord’s
Fit-Out Works are carried out and completed as part of the Landlord’s Works in
accordance with the relevant provisions of this Agreement  

 
4
Warranties

 
4.1
The Landlord shall on or before the Completion Date procure that the duly
executed Warranties are delivered unconditionally to the Tenant from the
Building Contractor and each member of the Professional Team together with up to
date professional indemnity insurance details in respect of each such warrantor



4.2
Notwithstanding anything else contained in this Agreement the Tenant may (but
shall not be obliged to) delay completion of the Lease until the Warranties have
been provided to it (but for the avoidance of doubt this clause 4.2 shall not
entitle the Tenant to delay completion of the Lease on the grounds that any
evidence of professional indemnity cover for such warrantors is outstanding)


4.3
If any replacement Building Contractor or member of the Professional Team is
appointed in connection with the Landlord's Works after the delivery of the
Warranties to the Tenant pursuant to clause 4.1, the Landlord shall procure that
in relation to such replacement that there is delivered to the Tenant as soon as
reasonably practicable after such replacement appointment:

 

 
(a)
a certified copy of the Building Contract or its Appointment (as appropriate);
and

 

 
(b)
a duly executed Warranty

 
4.4
To the extent that the Landlord secures a parent company guarantee of the
Building Contractor’s obligations under the Building Contract the Landlord shall
(in addition to procuring a Warranty from the Building Contractor in favour of
the Tenant) procure that such parent company enters into a guarantee of the
Warranty in favour of the Tenant such guarantee to be in the form contained at
schedule 4

 
 
9

--------------------------------------------------------------------------------

 


5
Programme



5.1
The Landlord will use all reasonable endeavours to procure that the Practical
Completion Date occurs on or before the Estimated Practical Completion Date
PROVIDED THAT the Estimated Practical Completion Date shall be extended by such
period or periods (if any) as may be properly certified by the Employer’s Agent
to be due to any Tenant’s Delays or to any act or omission of the Tenant or
those for whom the Tenant is responsible (including without prejudice to the
generality of the foregoing its professional consultants and contractors) in any
such case whether arising before or after the Estimated Practical Completion
Date and such extensions shall run consecutively or concurrently as may be fair
and reasonable in the circumstances



5.2
The Landlord shall keep the Tenant informed of any variations to the Estimated
Practical Completion Date



5.3
If the Practical Completion Date has not occurred for whatever reason by the
Longstop Date then the Tenant may at any time thereafter (but not after the
Practical Completion Date has occurred) by notice in writing to the Landlord
terminate this Agreement and any such termination shall be without prejudice to
any rights which any party to this Agreement may have against any other party in
respect of any prior breaches of this Agreement or in respect of any sums
payable hereunder down to the date of termination and the Tenant shall forthwith
cancel any entry it may have made at the Land Registry to protect this Agreement
and (save where the Practical Completion Date has not occurred due to any
Tenant’s Delays or to any act or omission of the Tenant or those for when the
Tenant is responsible (including without prejudice to the generality of the
foregoing its professional consultants and contractors)) the Landlord shall
promptly reimburse to the Tenant the cost of any Tenant’s Variations which have
been paid for by the Tenant pursuant to provisions of clause 7 and the cost of
any Tenant’s Works which have been carried out and paid for by the Tenant
pursuant to the terms of this Agreement together with the monies paid in
accordance with clause 3.9



5.4
If the Practical Completion Date has not occurred by the Longstop Date for any
reason other than default on the part of the Landlord then the Landlord may at
any time thereafter (but not after the Practical Completion Date has occurred)
by notice in writing to the Tenant terminate this Agreement and any such
termination shall be without prejudice to any rights which any party to this
Agreement may have against any other party in respect of any prior breaches of
this Agreement or in respect of any sums payable hereunder down to the date of
termination and the Tenant shall forthwith cancel any entry it may have made at
the Land Registry to protect this Agreement and (save where the Practical
Completion Date has not occurred due to any Tenant’s Delays or to any act or
omission of the Tenant or those for when the Tenant is responsible (including
without prejudice to the generality of the foregoing its professional
consultants and contractors)) the Landlord shall promptly reimburse to the
Tenant the cost of any Tenant’s Variations which have been paid for by the
Tenant pursuant to provisions of clause 7 and the cost of any Tenant’s Works
which have been carried out and paid for by the Tenant pursuant to the terms of
this Agreement together with the monies paid in accordance with clause 3.9


 
10

--------------------------------------------------------------------------------

 
 

6
Landlord’s Variations




6.1
The Landlord shall not make any variation or omissions to the Building Works
without the prior written consent of the Tenant




6.2
The Landlord may vary or make omissions from the Landlord’s Works not comprising
the Building Works Provided that where such variation or addition will have a
material adverse effect upon the Premises (including the Net Internal Area) or
the Tenant's use and enjoyment of them the Landlord shall first obtain the
written consent of the Tenant (which shall not be unreasonably withheld or
delayed where reasonable and proper provisions are made to meet the Tenant’s
concerns)




6.3
Notwithstanding clauses 6.1 and 6.2 the Landlord may without any consent from
the Tenant make variations or omissions to the Landlord’s Works where:




 
(a)
the variations or additions are required in order to comply with any statutes;
and/or




 
(b)
the variations involve the substitution of materials where any materials
specified in the Plans and Specification cannot be obtained or if their delivery
at the appropriate time or at reasonable cost cannot be guaranteed and such
alternative materials are of equivalent or superior standard and appearance;
and/or




 
(c)
the variations are insubstantial or immaterial and of a routine nature Provided
that such variations or additions referred to in this clause 6.3(c) will not
result in any of the following:




(i)
there will be no effect on the intended Net Internal Area of the Premises




(ii)
there will still be 24 car parking spaces provided for the Premises


 
11

--------------------------------------------------------------------------------

 
 

(iii)
there will be no material effect on the external appearance of the Building




(iv)
there will be no breach of statutory requirements



6.4
In any case where the Tenant’s consent is required to any proposed variation or
addition to the Landlord’s Works:




 
(a)
the Landlord shall serve written notice on the Tenant detailing the proposed
variation and requesting the Tenant’s consent to such variation




 
(b)
the Tenant shall serve a counternotice within 7 Working Days of receipt of such
notice consenting to such variation or detailing the Tenant’s reasons for not
consenting to such variation and




 
(c)
in the event that the Tenant fails to serve such counternotice within 7 Working
Days (in relation to which time shall be of the essence) the Tenant shall be
deemed to approve such variation



6.5
The Landlord shall procure that a copy of every instruction variation order
certificate and other instrument relating to the Building Works and issued by
the Employer's Agent pursuant to the Building Contract is promptly supplied to
the Tenant




7
Tenant’s Variations




7.1
If the Tenant wishes to request any variations or omissions to be made to the
Building Works in so far as they relate to the Premises or the Landlord’s
Fit-Out Works the Tenant shall deliver to the Landlord for approval a written
application specifying the proposed variation or omission and the following
provisions of this clause 7 shall apply




7.2
The Landlord shall not unreasonably withhold consent to any written application
made by the Tenant pursuant to clause 7.1 for a variation or omission to the
Building Works in so far as they relate to the Premises or the Landlord’s
Fit-Out Works




7.3
If the proposed variations or omissions are approved by the Landlord the
Landlord shall as soon as practicable thereafter procure the preparation and the
delivery to the Tenant of such amended drawings and other documents as may be
necessary to enable the Tenant to decide whether to proceed with such variation
or omission and a reasonably detailed elemental breakdown and binding quote from
the Building Contractor of the costs thereof (which will also include details
(separately itemised) of the reasonable fees payable to members of the
Professional Team in connection with such omissions or variations) but making
due allowance (and in respect of which an elemental breakdown shall be provided)
for all costs saved by the Landlord in the cost of the Building Works by reason
of such omissions or variations, together with details of whether it is likely
that incorporating such omissions or variations into the Landlord’s Works shall
reasonably delay the Estimated Practical Completion Date


 
12

--------------------------------------------------------------------------------

 
 

7.4
If the Tenant wishes such variation or omission to be made it shall within ten
Working Days of receipt of such drawings documents and estimate notify the
Landlord in writing of its acceptance and promptly thereafter the Landlord shall
procure that such variations or omissions are incorporated into the Building
Works and carried out in the manner required by this Agreement




7.5
Whether or not such Tenant’s Variations are made the Tenant shall within ten
Working Days of written demand pay to the Landlord the amount of all reasonable
and proper costs fees and expenses incurred (other than by the Landlord) in
connection with the preparation of such drawings documents and estimate




7.6
The cost of the Tenant's Variations shall be certified monthly by the Employer's
Agent as the Tenant's Variations proceed and the Tenant shall pay the amount
stated in such certificate within 10 Working Days of such certificate being
delivered to the Tenant Provided always that the amount payable hereunder shall
not exceed the cost of the Tenant’s Variations in question as specified in the
quote delivered by the Building Contracts or pursuant to clause 7.3.




7.7
As soon as reasonably practicable after the Practical Completion Date the
Landlord shall procure that the Employer's Agent produces a final account
itemising the costs notified and agreed (including any allowance) pursuant to
this clause 7 relating to all Tenant's Variations and shall forward the same to
the Tenant and within 10 Working Days of receipt of such final account the
Tenant shall (subject to the proviso to clause 7.6) pay any balance owing to the
Landlord and in the event that such final account shall show a balance due to
the Tenant the Landlord shall repay such excess to the Tenant within 10 Working
Days of production of the final account




8
Site Visits by and Supply of Information to the Tenant


 
13

--------------------------------------------------------------------------------

 
 
8.1
The Landlord shall arrange (at intervals agreed with the Tenant but not less
frequently than monthly) project and site meetings (and of which the Tenant
shall be given notice and be entitled to attend) to discuss the progress of the
Landlord's Works at which appropriate representatives of the Landlord, the
Building Contractor and the Professional Team shall be present and copies of the
minutes of such meetings shall be provided to the Tenant promptly after such
meetings and the Tenant shall be entitled to make representations at such
meetings and the minutes of such meetings shall record any representations made
by the Tenant



8.2
The Landlord shall give reasonable prior notice to the Tenant (being not less
than 3 Working Days) of all other site meetings at which the Tenant shall be
entitled to attend and will in any event promptly provide the Tenant with copies
of any minutes of site meetings



8.3
The Landlord shall take proper account of (but shall not be bound by) any
representations made by or on behalf of the Tenant in connection with the
Landlord’s Works and the progress thereof considered during such meetings
Provided that nothing in this clause shall interfere in any way with the rights
and obligations of the Landlord under the Building Contract



8.4
The Landlord shall until the Practical Completion Date permit the Tenant and
other persons authorised by it at their own risk and subject to the Tenant
making good any damage caused by such parties (which the Tenant covenants to do)
at such intervals as may from time to time be reasonable subject to first
reporting to the Building Contractor and to complying with the proper
requirements of the Building Contractor as to numbers safety or otherwise to
enter onto the Premises (accompanied by a representative of the Landlord if the
Landlord shall so require) to view the progress and state of the Landlord’s
Works and the materials used or intended for use in them and to prepare drawings
for the Tenant’s Works (but so that the persons so entering shall not interfere
with the progress of the Landlord’s Works and shall address any comments to the
Landlord or the Employer’s Agent and not to the Building Contractor or any
member of the Professional Team)



8.5
As a result of any such inspections the Tenant shall be entitled (but not
obliged) to make representations regarding the Landlord’s Works or any part of
them but any such representations shall be addressed to the Landlord or the
Employer’s Agent and not to the Building Contractor or any member of the
Professional Team



8.6
The Landlord shall (and the Landlord shall procure that the Employer’s Agent
shall) give due consideration to (but shall not be bound by) any such
representations made pursuant to clause 8.5 and take such steps (if any) as a
consequence which are appropriate and if required by the Tenant the Landlord
shall provide a reasonable explanation as to what action (if any) is being taken
in relation to such representations, or why action (if applicable) is not being
taken


 
14

--------------------------------------------------------------------------------

 
 
8.7
No inspection or representation made by the Tenant shall absolve the Landlord
from any of its obligations in this Agreement or be deemed to be a waiver of the
same by the Tenant



8.8
In the event that the Tenant has reasonable grounds to suspect that any of the
Building Works or any material to be used therein are materially defective or
unsuitable for use or are not in accordance with the terms of this Agreement the
Tenant may require that:

 

 
(a)
the relevant part of the Building Works is opened up and the materials are
submitted for testing or the Building Works (to the extent not carried out in
accordance with this Agreement) be replaced

 
 

 
(b)
if in the relevant part of the Building Works the materials prove to be
defective or unsuitable they are replaced

 
 

 
(c)
(to the extent relevant) the Landlord demonstrates to the reasonable
satisfaction of the Tenant that the defective or unsuitable material has not
been used elsewhere in the Building Works or that in all other respects the
Building works have been carried out in accordance with this Agreement.

 
 
and the proper cost of the process of opening up the works shall be the
responsibility of the Landlord Save where the opening up shows no breach by the
Landlord of its obligations pursuant to the terms of this Agreement in which
case such costs shall be borne by the Tenant
 


8.9
The Landlord shall provide to the Tenant from time to time hard copies of any
detailed plans specifications or other design information relating to the
Landlord’s Works and held by the Landlord or the Professional Team



8.10
Within the period of two months after the Practical Completion Date the Landlord
shall provide the Tenant with two complete sets of detailed “as built” drawings
in respect of the Landlord’s Works on the Premises in DWG format on CD Rom
together with one complete copy of the manual showing the installation and
method of commissioning and operation of any plant and machinery installed
therein as part of the Landlord's Works and as soon as reasonably practicable
once available a copy of any required records prepared in compliance with
building regulations


 
15

--------------------------------------------------------------------------------

 
 

9
Issue of Statement of Practical Completion




9.1
The Tenant shall not be entitled to take occupation of the Premises prior to the
Practical Completion Date



9.3
In relation to the issue of the Statement of Practical Completion the Landlord
shall procure that:




 
(a)
the Employer’s Agent gives to the Tenant at least ten Working Days written
notice of its proposal to issue any such statement and of the date(s) on which
it is proposed to carry out the inspection of the Landlord’s Works for that
purpose




 
(b)
the Employer’s Agent permits the Tenant and (unless prior notice has been given)
not more than five persons authorised by it to accompany the Employer’s Agent in
that inspection of the Landlord’s Works




 
(c)
the Employer’s Agent permits the Tenant and those authorised by it to discuss
fully with it the proposal to issue the Statement of Practical Completion (as
appropriate) and in particular the date to be specified in it and the contents
of any list of Minor Defects or Outstanding Works which the Employer’s Agent
proposes to incorporate in the Statement of Practical Completion.




 
(d)
the Employer’s Agent takes proper account of (but shall not be bound by) any
representations made by the Tenant or those authorised by the Tenant as to why
in the opinion of that party the Statement of Practical Completion (as
appropriate) should not be issued but for the avoidance of doubt the decision of
the Employer’s Agent in this regard shall be a matter for his professional
judgement and shall be final and binding as to the date on which the Practical
Completion Date was achieved



9.4
Where the Employer’s Agent shall have given at least ten Working Days notice
under clause 9.2(a) and the Practical Completion Date (as appropriate) is
subsequently postponed the Employer’s Agent shall not be obliged to give a
further ten Working Days notice but shall nevertheless keep the Tenant informed
of its proposals and shall give to the Tenant as much notice as is possible and
in any event not less than five Working Days written notice of the date on which
a further inspection of the Landlord’s Works is proposed


 
16

--------------------------------------------------------------------------------

 


9.5
The Employer’s Agent shall be entitled to issue the Statement of Practical
Completion notwithstanding the existence of any Minor Defects and/or any
Outstanding Works except where such Minor Defects and/or Outstanding Works are
required to be completed (or rectified) as a condition of the Planning
Permission or any Consents so as to enable the lawful use and occupation of the
Premises



9.6
Without prejudice to the foregoing the Landlord shall on the issue of the
Statement of Practical Completion leave the Premises cleared of all construction
plant rubbish and temporary structures (including scaffolding unless agreed with
the Tenant that any scaffolding can temporarily remain) used in connection with
the Landlord’s Works




9.7  
Following the issue of the Statement of Practical Completion the Landlord shall
procure that a copy of it together with any schedule of Minor Defects or
Outstanding Works is delivered to the Tenant within three Working Days




9.8  
The issue of the Statement of Practical Completion shall be conclusive evidence
binding on the parties that the Landlord’s Works have been completed in
accordance with the terms of this Agreement for the purposes of calculating the
Completion Date but subject in any event to the provisions for the resolution of
any dispute and any postponement of the Rent Commencement Date pursuant to
clauses 9.9 and 9.10




9.9  
Without prejudice to the generality of clause 9.8 if the Tenant’s Surveyor is of
the reasonable opinion that the Statement of Practical Completion should not
have been issued or has not been properly qualified on its issue the Tenant
shall notify the Employer’s Agent in writing within five Working Days of the
issue of the Statement of Practical Completion as the case may be giving details
of the Tenant’s objections and the Landlord and the Tenant will endeavour to
resolve what if any action should be taken but if they cannot or do not do so
the objections not so resolved shall be submitted to an Expert acting in
accordance with the provisions of clause 23



9.10
The Landlord shall take whatever action may be required in consequence of the
resolution of the objections of the Tenant or as specified by the decision of
the Expert referred to in clause 9.9 Provided that:




 
(a)
if the Tenant’s objections are upheld whether by agreement or by an Expert, the
Rent Commencement Date shall be postponed until 6 months after such date as the
Practical Completion Date should have properly occurred


 
17

--------------------------------------------------------------------------------

 



 
(b)
if the Landlord and the Tenant cannot or do not so agree, the matters in issue
shall be submitted to an Expert as aforesaid who shall be asked to decide when
the Practical Completion Date should properly have occurred




9.11 
Notwithstanding the issue of the Statement of Practical Completion the Landlord
shall remain liable to the Tenant to procure the making good of any Minor
Defects




9.12 
The Landlord shall procure the carrying out of the Outstanding Works at its cost
at the earliest practicable opportunity but not later than the planting season
next following the issue of the Statement of Practical Completion provided
always that in the meantime the Landlord shall ensure that the landscaped
grassed areas within the Premises are maintained (at its cost) in a suitable
manner




9.13   
In the event of the Statement of Practical Completion being issued subject to
any Minor Defects the Landlord shall ensure that such Minor Defects are duly
executed and put right promptly in accordance with a programme agreed with the
Tenant and the Landlord will use reasonable endeavours to ensure they are put
right as soon as reasonably practicable following the issue of the Statement of
Practical Completion




9.14 
In the course of remedying any Minor Defects the Landlord shall where
practicable procure that as little disturbance and interference as reasonably
practicable shall be caused to the Tenant in carrying out such work and to the
extent that such works are to be carried out inside its Building following
consultation with the Tenant the Landlord shall make good in a reasonable manner
all damage caused to the Premises and the Tenant’s fixtures and fittings by the
carrying out of such work.




10    
Defects




10.1
Notwithstanding the issue of the Statement of Practical Completion and without
prejudice to the remaining provisions of this clause 10, the Landlord shall
remain liable to the Tenant to make good any defects, shrinkages and other
faults due to materials or workmanship not being in accordance with the Building
Contract or frost occurring before Practical Completion (including any necessary
re-plastering and/or redecoration) and in either case accepted by the Employer’s
Agent as such and in either case occurring before the Practical Completion Date
and any such defects as are subsequently in existence and of which the Tenant
shall have given written notice to the Landlord prior to the expiration of the
defects liability period under the Building Contract



10.2
The Landlord shall procure that the Employer’s Agent prepares a schedule (in
conjunction with the Tenant) listing any defects shrinkages or other faults
appearing in the Landlord’s Works or any part thereof (which the Landlord shall
procure shall incorporate (to the extent not by then remedied or rectified) any
defects shrinkages and other faults properly notified by the Tenant to the
Landlord pursuant to clause 10.1 to the extent the Employer’s Agent reasonably
considers it appropriate to include the same) and supplies a copy thereof to the
Tenant not later than fifteen Working Days before the expiry of the defects
liability period under the Building Contract


 
18

--------------------------------------------------------------------------------

 



10.3
Within five Working Days of receiving the schedule of defects referred to in
clause 10.1 the Tenant shall notify the Employer’s Agent of any additional items
which the Tenant considers should be included in the schedule of defects and the
Landlord shall procure that the Employer’s Agent incorporates such additional
items into the schedule of defects where in the Employer’s Agent's professional
judgement it is appropriate for him to do so



10.4
The Landlord shall procure that the Employer’s Agent gives the Tenant not less
than five Working Days prior written notice of the proposed date and time on
which the Employer’s Agent intends to make its final inspection of the
Landlord’s Works prior to the issue of the schedule and certificate of making
good defects in respect of the relevant works and the Tenant and the Tenant’s
nominated representative shall be entitled to be present at such inspection and
to make representations to the Employer’s Agent and the Landlord shall procure
that the Employer’s Agent shall consider and have due and proper regard to (but
shall not be bound by) such representations



10.5
The Landlord shall procure that the Employer’s Agent in any event serves the
schedule of defects on the Building Contractor within the time limit specified
in the Building Contract



10.6
The Landlord shall (subject to the Tenant allowing the Building Contractor
sufficient access for the purpose) procure the making good promptly and in
accordance with a programme agreed with the Tenant at no cost to the Tenant of
any defects set out in the schedule of defects referred to in clause 10.1 and
any additional defects which are notified by the Tenant and accepted by the
Employer’s Agent in accordance with clause 10.2 and such works shall be carried
out in a good and workmanlike manner using good quality materials effectively to
remedy such defects and in accordance with all relevant statutory requirements
and British Standards and Codes of Practice and to the satisfaction of the
Employer’s Agent



10.7
The Tenant shall give reasonable access to the Landlord and the Building
Contractor upon prior reasonable notice (save in the case of an emergency where
no such notice shall be required) for the purpose of making good such defects
and the Landlord shall procure that the person or persons making good all such
defects shall procure that as little disturbance or interference as reasonably
practicable shall be caused to the Tenant and shall act in a reasonable manner
and make good as soon as practicable to the reasonable satisfaction of the
Tenant all damage occasioned to the Premises as a result of their actions


 
19

--------------------------------------------------------------------------------

 
 
10.9
This clause 10 shall be a complete statement of the Landlord’s obligations in
respect of defects in the Landlord’s Works and the Tenant shall have no other
rights against the Landlord in respect of such matters




11
Tenant’s Occupation as Licensee



11.1
During the period commencing on the Practical Completion Date until the grant of
the Lease the Tenant shall have licence at all times and under the control of
the Building Contractor during normal working hours to enter into and upon and
to remain in the Premises but as licensee only on the terms of this clause 11
for the purpose of carrying out the Tenant’s Works and thereafter following
Practical Completion to use the Premises for the purpose permitted by the Lease



11.2
Such licensed occupation shall be subject to the same rights exceptions and
reservations covenants conditions and other provisions as those contained in the
Lease so far as applicable and practicable having regard to the progress of the
Landlord’s Works (including in particular but without limitation the provisions
relating to alterations and planning permissions insofar as they relate to the
Tenant’s Works) but subject in each case to clause 13



11.3
During such period of licensed occupation by the Tenant the Landlord shall
retain exclusive possession of the Premises




11.4
Until the grant of the Lease and completion of the Licence for Alterations:




 
(a)
the parties shall be liable to observe and perform the same obligations as are
imposed by the covenants on their respective parts and the conditions to be
contained in the Lease and the Licence for Alterations as they become applicable
to the Premises and insofar as they are not inconsistent with the provisions of
this Agreement and the Landlord shall procure that the Management Company shall
perform the obligations on its part contained in the Lease; and


 
20

--------------------------------------------------------------------------------

 




 
(b)
the Landlord shall have and be entitled to all remedies by distress action or
otherwise for recovering any monies or for breach of obligation on the part of
the Tenant as if the Lease and the Licence for Alterations had then been granted



11.5
The Landlord and those authorised by it shall be entitled to have access to the
Premises during the operation of this clause and following completion of the
Lease the Tenant shall allow the Landlord and those authorised by it to have
such access upon prior reasonable notice (save in the case of an emergency where
no such notice shall be required) in either case for the purpose of complying
with any outstanding provisions of this Agreement and the Tenant shall not
interfere with or impede the carrying out of such acts of compliance provided
they are carried out in a reasonable manner and at reasonable time. Provided
that in so entering the Premises the Landlord and those authorised by it cause
as little disruption and inconvenience to the Tenant and the Tenant’s business
as reasonably possible and will promptly make good to the Tenant's reasonable
satisfaction all damage caused to the Premises by such entry




12
Tenant’s Works




12.1
If the Tenant carries out the Tenant’s Works the Tenant shall:




 
(a)
before commencing the Tenant’s Works submit to the Landlord in duplicate
detailed drawings specifications and other details of them for the approval of
the Landlord where such approval would be required under the terms of the Lease
if the Lease had already been granted (and which approval shall not be
unreasonably withheld or delayed where so provided in the Lease)




 
(b)
before commencing the Tenant’s Works obtain all Necessary Consents for them and
promptly supply copies of such to the Landlord




 
(c)
promptly after the Practical Completion Date commence and thereafter promptly
carry out and complete the Tenant’s Works in accordance with the drawings and
specifications and other details approved by the Landlord and otherwise in
accordance with clause 3.1 and 3.2(b) (mutatis mutandis)




 
(d)
until completion of the Lease comply with such reasonable regulations as the
Landlord may from time to time make as to means of access and times of access
(whether for persons or vehicles) hours of working parking of vehicles safety
storage and delivery of materials security and protection


 
21

--------------------------------------------------------------------------------

 
 

 
(e)
carry out and complete the Tenant’s Works in accordance with terms of the
Licence for Alterations as if the Licence for Alterations had already been
completed



12.2
Any approval of the Tenant’s Works by the Landlord shall be given at its own
cost in the form of the annexed Licence for Alterations which shall be entered
into upon the grant of the Lease (or upon approval of the Tenant’s Works if
later)



12.3
In relation to the Landlord’s Fit-Out Works the Tenant shall procure that the
Tenant’s Representative shall respond promptly to any reasonable request from
the Employer’s Agent or the Contractor for further information or design input
and to requests for approval relevant to or necessary for the efficient and
timely incorporation of the Landlord’s Fit-Out Works into the construction of
the Building and in the case of any such request for approval shall respond
thereto within 3 Working Days (in respect of which time shall be of the essence)
so that in default of such response such approval shall be deemed to have been
given



13
Insurance



13.1
The Landlord shall until the Practical Completion Date procure that the
Landlord’s Works are kept insured in their full reinstatement value and
otherwise in accordance with the Building Contract



13.2
The Landlord shall until the Practical Completion Date maintain or cause to be
maintained public liability insurance in an appropriate sum in respect of the
Landlord’s Works



13.3
The Tenant shall maintain or cause to be maintained insurance and public
liability insurance in respect of the Tenant’s Works in each case in an amount
and with insurers approved by the Landlord (such approval not to be unreasonably
withheld or delayed)



13.4
From the Practical Completion Date onwards the Landlord shall cause the Premises
to be insured in accordance with the provisions set out in relation to insurance
in the Lease



13.5
If any of the Landlord’s Works are destroyed or damaged at any time prior to the
Practical Completion Date by any of the risks insured against pursuant to this
clause 13 the Landlord shall use all reasonable endeavours to procure that as
soon as reasonably practicable and with all due diligence, the Building
Contractor will comply with its obligations under the Building Contract as to
the restoration and reinstatement of work damaged or destroyed and proceed with
all due diligence with the construction and completion of the Landlord’s Works
in accordance with the terms of this Agreement


 
22

--------------------------------------------------------------------------------

 



14
CDM Regulations



In respect of any works comprising part of the Landlord’s Works and the Tenant’s
Works to which the CDM Regulations apply:


14.1
The Landlord and the Tenant shall respectively ensure that any person owing
duties under the CDM Regulations with respect to the Landlord’s Works and
Tenant’s Works shall comply with those duties



14.2
The Landlord shall procure and deliver to the Tenant as soon as practicable
after the Practical Completion Date and the Tenant shall procure and deliver to
the Landlord as soon as practicable after completion of the Tenant’s Works (but
in either case no later than two months after completion of such works) a copy
of the relevant health and safety file prepared maintained and completed as
required by the CDM Regulations



14.3
The Landlord shall prior to the Practical Completion Date (i) agree with the
Tenant the layout for the health and safety file (which shall be in an ordered
and bound format with a reasonable index) and (ii) supply to the Tenant a draft
of the health and safety file in respect of the Landlord’s Works and the
Landlord shall procure that two complete copies of the completed health and
safety file is delivered to the Tenant no later than two months after the
Practical Completion Date



14.4
The recipient of the health and safety file shall not acquire any intellectual
property or other right to any thing or data disclosed pursuant to this
obligation




15
Title



15.1
The Landlord has already deduced to the Tenant its title to the Premises
consisting of the matters listed in schedule 1 and the Tenant shall be deemed to
have full knowledge of all the contents thereof and shall raise no objection to
or requisition in respect of such matters (save for any matters arising out of
the transfer of the Property to the Landlord and the usual pre-completion
searches at the Land Registry)




15.2
The Lease shall be granted subject to:


 
23

--------------------------------------------------------------------------------

 
 

 
(a)
all local land charges registered before on or after the date of this Agreement
and all matters capable of registration as local land charges




 
(b)
all notices served and all orders demands proposals regulations or requirements
made by any local or other public authority or body before on or after the date
of this Agreement

 

 
(c)
all actual or proposed charges notices orders restrictions agreements conditions
or other matters arising under the Planning Acts including for the avoidance of
doubt any planning agreement or obligation entered into pursuant to the Planning
Acts




 
(d)
the rents reserved by and the rights exceptions and reservations covenants and
conditions to be contained in the Lease




 
(e)
all unregistered interests which override registered dispositions set out in
schedule 3 to the Land Registration Act 2002 and any overriding interests as
defined in section 70(1) of the Land Registration Act 1925 which retain their
overriding status in respect of registered dispositions under schedule 12 of the
Land Registration Act 2002




 
(f)
all matters or encumbrances disclosed or which would have been disclosed by all
searches which a reasonably prudent purchaser would make before entering into
this Agreement including all matters recorded in any registers which are open to
public inspection and including searches of the registers maintained by the
Local Land Charges Registry the Land Registry and Companies House



15.3
Subject to the Landlord paying the cost thereof and to the Landlord providing
all necessary paperwork in relation thereto prior to the actual completion date
of the Lease, the Tenant agrees that it will include (and will procure that its
solicitor will include) with the Tenant’s application to the Land Registry for
the registration of the Lease as a registered disposition such application
relating to the Lease pursuant to rule 136 of the Land Registration Rules 2003
as the Landlord may reasonably require




15.4
The Tenant agrees that it will not protect this Agreement on the register of the
Landlord’s title except by way of unilateral notice and not to produce a copy or
extract of this Agreement to the Land Registry and the Landlord agrees that it
shall not apply to remove such notice from the Landlord’s title during the
subsistence of this Agreement


 
24

--------------------------------------------------------------------------------

 


15.5
On completion of the Lease the Landlord shall deliver to the Tenant a certified
copy or if required by the Land Registry the original of a letter of consent to
the grant of the Lease from any chargee of the Premises



16
 Grant of Lease




16.1
The Landlord shall procure that its solicitors prepare the engrossments of the
Lease and Licence for Alterations and counterparts thereof and deliver the
counterparts to the Tenant or its solicitors at least 10 Working Days prior to
the Completion Date



16.2
The Landlord will grant or cause to be granted to the Tenant with full title
guarantee and the Tenant and the Guarantor will accept the grant of the Lease on
the Completion Date and the Landlord shall procure the entering into of the
Lease by the Management Company Provided always that it shall be a condition
precedent to completion of the Lease that the Tenant shall have received all
Warranties to which it is entitled under clause 5



16.3
Completion of the Lease and Licence for Alterations shall take place at the
offices of the Landlord’s solicitors



16.4
The Tenant’s solicitors shall deliver to the Landlord’s solicitors a duly
executed counterpart of the Lease and Licence for Alterations and (subject to
having received a second counterpart) shall deliver to the Management Company a
duly executed counterpart of the Lease on the Completion Date



16.5
The term of the Lease shall commence on the date of completion of the Lease or
the date of occupation by the Tenant under clause 11 if sooner



16.6
The Tenant and the Landlord agree for the avoidance of doubt that the Landlord
has agreed at the Tenant’s request to perform the Landlord’s Fit-Out Works on
the terms of this agreement. The Lease will contain terms by which the Landlord
may require the Tenant to reinstate Premises to such a state as they would have
been had the Landlord’s Fit-Out Works not been performed to the Landlord’s
reasonable satisfaction or may carry out such reinstatement itself and charge
the reasonable cost of so doing to the Tenant which cost the Tenant shall pay on
demand




17
Rent, Service Charge and Measurement


 
25

--------------------------------------------------------------------------------

 


17.1
The liability to pay the yearly Rent (as defined in and as first reserved by the
Lease) will commence on the Rent Commencement Date Provided that if the
Practical Completion Date has been delayed by reason of any act or omission of
the Tenant then the Rent Commencement Date shall be six months from such date as
the Employer’s Agent certifies that the Practical Completion Date would have
occurred but for such delay



17.2
The Insurance Rent and the Building Service Charge and Estate Service Charge
(each as defined in the Lease) shall commence to be payable on the Practical
Completion Date subject to the same proviso as stated in clause 17.1



17.3
Not less than 15 Working Days before the Practical Completion Date the Landlord
and the Tenant or their respective nominated representatives shall inspect the
Premises with a view to agreeing the Net Internal Area of the Premises and if
they shall not have unconditionally agreed the Net Internal Area by the date 10
Working Days prior to the anticipated Practical Completion Date the question
shall be immediately referred for determination by an expert under clause 24.2



17.4
Subject to the provisions of clause 17.5 below the Rent shall be £116,462.50 per
annum exclusive and in no circumstances shall the initial Rent first reserved by
the Lease exceed this amount



17.5
If the Net Internal Area of the Premises shall be less than 6,555 square feet
(being 98.5% of the anticipated area of 6,655 square feet) then the Rent shall
be such sum as shall be produced by multiplying the Net Internal Area of the
Building expressed in square feet by £17.50 per square foot



17.6
If the Net Internal Area of the Premises has not been established in accordance
with this clause 17 by the Completion Date neither party shall be entitled on
this ground to delay completion of the Lease and the figure referred to in
clause 17.4 above shall be inserted as the initial Rent



17.7
When the Net Internal Area of the Premises is later established in accordance
with this clause 17:




 
(a)
if there is a difference between the initial Rent (as so established) and the
figure referred to in clause 17.4 above the Landlord shall forthwith reimburse
to the Tenant any resulting overpayment of rent which may have been made
together with interest thereon at 3% below the Stipulated Rate (as defined in
this Lease) from the date of payment until the date of repayment; and the


 
26

--------------------------------------------------------------------------------

 
 

 
(b)
the parties shall forthwith enter into a deed supplemental to the Lease
confirming that for all the purposes of the Lease the initial Rent shall be
deemed to be the initial Rent (as so established) in substitution for the figure
referred to in clause 17.5 above shown in the Lease (each party bearing its own
cost in respect of such supplemental deed)




17.8
When the Gross External Area of the Building has been established in accordance
with this clause 17 it shall be used to calculate the percentage figure to be
inserted in the definition of ‘Estate Percentage’ set out in clause 2.1.17 of
the Lease to the effect that the said percentage figure shall be the proportion
which the Gross External Area of the Building bears to 275,030.96 square feet
(the latter figure being equivalent to the permitted developable gross external
area of 25,551 square metres pursuant to the Planning Agreement)





17.9
When the Net Internal Area of the Building and of the Premises have been agreed
or otherwise established in accordance with this Clause 17 they shall be used to
calculate the “Building Percentage” set out in clause 2.1.9 of the Lease



18
Termination



18.1
The Landlord may terminate this Agreement by written notice to the Tenant if
both:




 
(a)
the Tenant fails materially to perform or observe any of its material
obligations in this Agreement or if any event occurs which had the Lease been
granted would have entitled the Landlord to re-enter the Premises and




 
(b)
either such failure or event is incapable of remedy or it is capable of remedy
and the Landlord has served on the Tenant written notice specifying the failure
or event and requiring it to be remedied within a reasonable time (to be
specified in the notice) and the Tenant has failed so to do


 
27

--------------------------------------------------------------------------------

 


18.2
If this Agreement is terminated under clause 18.1 the Tenant shall forfeit all
interest in the Premises and in any fixtures or works installed in them other
than Tenant’s Works to the extent that the Tenant shall have paid for them and
shall give vacant possession of the Premises to the Landlord without the
Landlord making to the Tenant any compensation or allowance whatsoever



18.3
Such termination shall be without prejudice to any rights which any party to
this Agreement may have against any other party in respect of any prior breaches
of this Agreement or any breach by the Tenant of clause 18.4 or in respect of
any sums payable hereafter down to the date of termination and the Tenant shall
promptly cancel any entry it may have made at the Land Registry to protect this
Agreement




18.4
If the Tenant has carried out any Tenant’s Works the Landlord may require the
Tenant forthwith to reinstate the Premises to the Landlord’s reasonable
satisfaction or may carry out such reinstatement itself and charge the
reasonable cost of so doing to the Tenant which cost the Tenant shall pay on
demand (and clause 27 shall apply)

  

18.5
If the Landlord has carried out any Landlord’s Fit-Out Works the Landlord may
require the Tenant forthwith to reinstate the Premises to such a state as they
would have been had the Landlord’s Fit-Out Works not been performed to the
Landlord’s reasonable satisfaction or may carry out such reinstatement itself
and charge the reasonable cost of so doing to the Tenant which cost the Tenant
shall pay on demand (and clause 27 shall apply)



19
 Termination by Tenant



19.1
If an event of insolvency occurs in relation to the Landlord or if the Landlord
shall cease to exist for any reason, the Tenant may, in addition to any other
rights and remedies he may have, terminate this agreement by giving not less
than one month’s notice to the Landlord to that effect (a “Termination Notice”).



19.2
The expression “an event of insolvency” includes (in relation to a company or
other corporation which is the Landlord or one of the Landlords):

 
19.2.1
inability of the company to pay its debts;

 

19.2.2
entry into liquidation either compulsory or voluntary (except for the purpose of
amalgamation or reconstruction);


 
28

--------------------------------------------------------------------------------

 


19.2.3
the passing of a resolution for a creditor’s winding up;



19.2.4
the making of a proposal to the company and its creditors for a composition in
satisfaction of its debts or a scheme of arrangement of its affairs;



19.2.5
the application to the court for an administration order; and

 
19.2.6
the appointment of a receiver or an administrative receiver.

 
which shall be interpreted in accordance and in conjunction with the relevant
provisions of the Insolvency Act 1986


19.3
On the expiration of the Termination Notice:




 
19.3.1
the Tenant’s interest in and the rights in relation to the Property will
terminate and all fixtures in them may be retained by the Landlord without
conferring any right on the Tenant to compensation or allowance; but




 
19.3.2
each party will retain all rights and remedies against the other for breach of
obligation under this agreement before the termination.



19.4
When serving a Termination Notice, the Tenant shall provide a copy of the
Termination Notice to any bank or financial institution or other person
supplying funding for the Development which or who has taken a charge, mortgage,
assignment by way of security, deposit or agreement over this agreement and of
which or of whom the Tenant has received prior written notice (a “Funder”).



19.5
The Funder shall have Ten Working Days from the date of receipt of a Termination
Notice to decide whether:




 
19.5.1
to make good any outstanding material breaches which are capable of remedy and
to carry out or cause to be carried out the outstanding obligations of the
Landlord under this agreement; or




 
19.5.2
to assign the benefit of this agreement to another person (with the consent of
the Tenant which is not to be unreasonably withheld or delayed); or



19.5.3
to take no further action

 
 
29

--------------------------------------------------------------------------------

 


and if applicable the Funder shall serve notice on the Tenant of its intention
to implement 19.5.1 or 19.5.2 above (a “Funder’s Notice”) within twenty Working
Days from the date of receipt of a Termination Notice.


19.6
If the Funder serves a Funder’s Notice on the Tenant, the Funder shall within
twenty Working Days from the date of service of the Funder’s Notice procure for
the Tenant:

 
19.6.1
in the case of a proposed assignment:

 

19.6.1.1
full details of a proposed assignment;

 
19.6.1.2
a duly perfected deed of covenant or supplemental agreement obliging the Funder
or the assignee to comply with the obligations on the part of the Landlord
contained in this agreement (with such extension to the Estimated Practical
Completion Date as shall be reasonable in all the circumstances)

 

  and this agreement shall then continue in full force and effect as varied by
the deed of covenant or supplemental agreement and shall be construed as though
the name of the Funder or the assignee is substituted for the Landlord; or

 

 
19.6.2
in the case of an election by the Funder to carry out or cause to be carried out
the outstanding Landlord’s Works, a duly perfected deed of covenant



provided that if the Funder elects to carry out or cause to be carried out the
outstanding Landlord’s Works, it may at any time after such election further
elect to assign this agreement to a proposed assignee, in which case the Funder
shall comply with the provisions of clause 19.6


19.7
If the Funder does not serve a Funder’s Notice or fails to comply with the
provisions of clause 19.6 within the time period stated, the this agreement
shall automatically cease and determine but each party will retain all rights
and remedies against the other for breach of obligation under this agreement
before the termination.



19.8
For the avoidance of doubt, the provisions of this clause 19 not apply in the
event that the Tenant serves notice pursuant to clause 5.3


 
30

--------------------------------------------------------------------------------

 
 
20
No Demise



Until the actual grant of the Lease this Agreement shall not operate or be
deemed to operate as a demise of the Premises nor shall the Tenant have or be
entitled to any estate right or interest in the Premises or any part of them or
in any materials in or upon them other than such equitable interest as is
created by and such rights as are granted by this Agreement


21
Alienation



The Tenant shall not assign mortgage charge or in any way deal or part with this
Agreement or any interest under it and shall itself be the first occupier of the
Premises provided that if due to any delay or default on the part of the
Landlord the Lease is not granted within 3 months after the Completion Date the
Tenant shall be entitled to assign all its interest in this Agreement on the
same terms as it could have assigned the Lease had it been granted and the
Landlord shall be obliged to grant or procure the grant of the Lease to the
assignee concerned
 
22
Landlord's Obligations



The covenants and obligations contained in this Agreement other than the
obligations to insure and to grant the Lease are personal to Pettifer Estates
Limited only and shall not bind any successor in title to Pettifer Estates
Limited


23
Declaration of Non-Merger



The Landlord’s and the Tenant’s and the Guarantor’s obligations under this
Agreement shall continue notwithstanding the grant of the Lease insofar as they
remain to be performed and observed (subject as provided in clause 22)



24
Resolution of Disputes



If there shall be any dispute between the parties arising out of or in
connection with this Agreement and where the relevant provisions of this
Agreement require that the same be determined by an Expert then the following
provisions shall apply:



24.1
the Expert shall act as an expert and not as an arbitrator and his decision
shall be final and binding upon the parties hereto

24.2
the Expert shall consider (inter alia) any written representations and cross
representations and supporting evidence made on behalf of either the Landlord or
the Tenant (if made reasonably promptly) but shall not be bound thereby


 
31

--------------------------------------------------------------------------------

 



24.3
the Landlord and the Tenant shall use all reasonable endeavours to procure that
the Expert shall give his decision as speedily as possible and the costs of
appointing the Expert and his costs and disbursements in connection with his
duties under this Agreement shall be shared between the parties in such
proportions as the Expert shall determine or in the absence of such agreement
equally between the parties




25
Notices



Any notice to be served on or communication to be sent to any party to this
Agreement shall be deemed to be properly served if it complies with the
provisions of section 196 of the Law of Property Act 1925 as amended by the
Recorded Delivery Service Act 1962 Provided always that any notice to be served
under the provisions of this Agreement which require the Tenant’s approval
within a certain number of Working Days failing which deemed approval provisions
apply, shall be sent by facsimile transmission to the Tenant’s Representative or
such other person within that organisation as the Tenant may from time to time
notify to the Landlord in writing) with a copy also sent by facsimile
transmission to the Tenant



26
Value Added Tax



The Landlord and the Tenant shall each pay to the other VAT at the appropriate
rate on all payments due from one to the other under this Agreement subject to
provision of a valid VAT invoice



27
Late Payment



Any sum due from one party to any other under which this Agreement which is not
paid when it is due (or within any period specifically allowed by this
Agreement) shall bear interest at the Stipulated Rate (as defined in the Lease)
for the period from the date when it fell due to the date of payment



28
No Representation



This Agreement incorporates the entire contract between the parties and the
Tenant acknowledges that it has not entered into this Agreement in reliance on
any statements or representations made to the Tenant by or on behalf of the
Landlord or its advisors or representatives save those written statements of the
Landlord’s solicitors made prior to the date of this Agreement in response to
written enquiries from the Tenant’s solicitors

 
32

--------------------------------------------------------------------------------

 



29
Whole Agreement



This Agreement contains the whole agreement between the parties to this
Agreement relating to the matters herein provided for and supersedes any
previous agreements between the parties to this Agreement relating thereto



30
Guarantees



30.1
For so long as the Landlord retains the freehold interest in the Common Parts
(as defined in the Lease) the Landlord covenants with and guarantees to the
Tenant that as from the date from which the Service Charge and Insurance Rent
become payable by the Tenant in accordance with clause 17.2 the Management
Company shall perform its obligations pursuant to clause 7 of the Lease or the
Landlord shall perform such obligations pursuant to the provisions of clause
8.13 of the Lease

30.2
The Landlord covenants with the Tenant that upon the occasion of the assignment
of the Lease by the Tenant at any time while the Landlord retains the freehold
interest in the Common Parts the Landlord shall (at the request of the Tenant)
enter into a direct covenant with such assignee on the same terms as those set
out in clause 30.2 above.

30.3
The Landlord covenants not to dispose of its freehold interest in the Common
Parts (as so defined) without procuring a direct covenant is entered into by the
transferee on or before such disposition (if other than the Management Company)
of the Common Parts in favour of the Tenant in the same terms as clause 30.1,
30.2 and this clause 30.3 and on the entering into of such direct covenant the
Landlord’s obligations pursuant to the terms of clauses 30.1, 30.2 and this
clause 30.3 shall immediately cease and determine

30.4
In consideration of the Landlord entering into this Agreement at the request of
the Guarantor the Guarantor covenants with and guarantees to the Landlord that
the Tenant will at all times during the continuance of this Agreement duly
observe and perform its obligations under this Agreement to the intent (mutatis
mutandis) the covenants guarantees and conditions contained in schedule 4 of the
Lease shall be deemed to be incorporated in this clause



31
Proper Law



This Agreement shall be governed and construed in accordance with English law
and the parties submit to the jurisdiction of the English Courts


32
Buildings 26, 27 and 28 Stoneleigh Deer Park


 
33

--------------------------------------------------------------------------------

 
 
32.1
The Tenant is the tenant of the Landlord’s premises known as Buildings 26, 27
and 28 Stoneleigh Deer Park (the “Existing Premises”) by way of a lease dated
22nd June 2006 (the “Existing Lease”).

 
32.2
The term of the Existing Lease expires on 31st December 2007 and the Landlord
agrees with the Tenant that the Landlord shall grant and the Tenant shall accept
the grant of a new lease (the “New Lease”) in the form attached with a term
commencing on 1st January 2008 and which is in identical terms as the Existing
Lease save that:

 
32.2.1
the term of the New Lease shall expire when the Tenant has completed fitting out
the Premises

 
32.2.2
rent payable under the New Lease shall cease to be payable upon the Practical
Completion Date provided that the service charge under the New Lease will
continue until termination

 
32.2.3
the Tenant’s reinstatement obligation shall be limited to leaving the Existing
Premises clean and tidy and free from tenant’s fixtures fittings and chattels
and all rubbish.

 
32.2.4
The parties agree that the provisions of sections 24 to 28 (inclusive) of the
Landlord and Tenant Act 1954 as amended by the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 (“the Reform Order”) shall be excluded
in relation to the New Lease. The parties confirm that the Tenant has been
served with a notice dated 14th September 2007 which applies to the New Lease in
the form or substantially the form set out in Schedule 1 to the Reform Order and
the Tenant has made a declaration dated 4th October 2007 (which the parties
confirm precedes the date the Tenant became contractually bound to accept the
New Lease) in the form or substantially in the form set out in Schedule 2 to the
Reform Order



33
Third Parties



The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement


IN WITNESS whereof this document has been executed as a deed and takes effect on
the date stated at the beginning of it

 
34

--------------------------------------------------------------------------------

 
 
Schedule 1


Landlord’s Title



The covenants exceptions easements and other matters contained or referred to in
Title Number WK351452 registered at the Land Registry as revealed by official
copy entries dated 23rd May 2007
 
Schedule 2


Form of Lease


Schedule 3


Form of Licence for Alterations


Schedule 4


Form of Warranties


Schedule 5


Forms of Appointments


Schedule 6


Plans and Specifications


Schedule 7


Landlord’s Fit-Out Works


Schedule 8


Tenant’s Works

 
35

--------------------------------------------------------------------------------

 


EXECUTED as a DEED by
)
 
PETTIFER ESTATES
)
 
LIMITED acting by:
)
         
[unreadable signature]
Director
 
 
[unreadable signature]
Director/Secretary
                 
EXECUTED as a DEED by
)
 
BIO-ANALYTICAL SYSTEMS
)
 
LIMITED 
)
 
acting by:
)
         
/s/ Edward M. Chait
Director
        Director/Secretary            
EXECUTED as a DEED by
)
 
BIOANALYTICAL SYSTEMS
)
 
INC
)
 
acting by:
)
         
/s/ Edward M. Chait
Director
         
Director/Secretary

 
 
36

--------------------------------------------------------------------------------

 


